DETAILED ACTION
Applicant’s election without traverse of invention I claims 1-7 in the reply filed on 12/10/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krestyannikov et al. US 2019/0045162 hereinafter referred to as Krestyannikov in view of Afifi et al. US 2021/0058956 hereinafter referred to as Afifi in view of Send et al. US 2015/0286340 hereinafter referred to as Send.
In regards to claim 1, Krestyannikov teaches:
“A method for image processing, comprising: capturing an image using a sensor corresponding to a sensor type”
Krestyannikov Figure 7 teaches RAW data captured using corresponding image sensor 716.  Every sensor is by necessity a “type” of sensor.
“generating sensor-independent representation of the image using a sensor-specific color conversion function corresponding to the sensor type, wherein the sensor-specific color conversion function is selected from a plurality of sensor-specific color conversion functions based on the sensor type”
Krestyannikov teaches in paragraph [0050] camera output after white balancing correction is usually specific to a given sensor. Conversion from sensor RGB color space to target sRGB space may be performed by using a 3×3 color conversion matrix (CCM) to get a consistent and sensor independent output result.  Since each sensor type will have a different CCM it is interpreted that a plurality of conversion function exist.
Krestyannikov does not explicitly teach:
“and producing a sensor-independent illuminance estimate for the image based on the sensor-independent representation”
However, Afifi teaches in paragraph [0004] In a particular case of the method, the result illuminant having been determined from a sensor-independent color space.  It would have been obvious for a person with ordinary skill before the invention was effectively filed to have modified Krestyannikov in view of Afifi to have included the feature of “and producing a sensor-independent illuminance estimate for the image based on the sensor-independent representation” because human vision has the illumination adaption ability to recognize the same object colors under different scene lighting. Camera sensors, however, do not have this ability and as a result, computational color constancy is required to be applied (Afifi [0002]).
Krestyannikov/Affifi do not explicitly teach:
“determining a spectral sensitivity of the sensor, and determining the sensor type based on the spectral sensitivity”
The spectral sensitivity of a sensor is essentially a signature of the sensor.  Determining a sensor type by matching a determined sensitivity to known responses would be considered a routine implementation.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Send teaches in paragraph [0183] optical sensors having different spectral sensitivities, may be adapted to determine at least one color and/or at least one item of color information by comparing sensor signals of the at least two optical sensors having different spectral sensitivities.  Determining the color of the sensor is equivalent to determining the sensor type.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Krestyannikov/Afifi in view of Send to have included the features of “further comprising: determining a spectral sensitivity of the sensor, and determining the sensor type based on the spectral sensitivity” because a strong need exists for detectors having a high resolution, in order to generate images and/or information regarding a position of an object, which may be realized at high volume and at low cost and which, still, provide a high resolution and image quality (Send [0014]).
In regards to claim 4, Krestyannikov/Afifi teach all the limitations of claim 1 and further teach:
“further comprising: applying an inverse of the sensor-specific color conversion function to the sensor-independent illuminance estimate to produce a sensor-specific illuminance estimate: and performing color correction on the mage based on the sensor-specific illuminance estimate”
Afifi paragraphs [0066]-[0068] teach a process where the inverse of a learnable matrix M is applied.  In [0066] it explicitly states that M maps an image from its original sensor-specific space to the learned space.  The inverse of M is therefore an inverse of the sensor-specific color conversion function.  In paragraph [0067] Afifi teaches the lm represents scene illuminant values of the learned color space.  This is equivalent to a sensor-independent illuminant estimate.  Equation 4 teaches the Application of the inverse of matrix M to the scene illuminant values lm.  Afifi explicitly teaches in paragraph [0067] the original scene illuminant (represented in the original sensor raw-RGB space) can be reconstructed by [equation 4].  Afifi Figures 2 and 4, inter alia, teaches output of the final corrected image.  It would have been obvious for a person with ordinary skill before the invention was effectively filed to have modified Krestyannikov in view of Afifi to have included the feature of “further comprising: applying an inverse of the sensor-specific color conversion function to the sensor-independent illuminance estimate to produce a sensor-specific illuminance estimate: and performing color correction on the mage based on the sensor-specific illuminance estimate” because human vision has the illumination adaption ability to recognize the same object colors under different scene lighting. Camera sensors, however, do not have this ability and as a result, computational color constancy is required to be applied (Afifi [0002]).
In regards to claim 5, Krestyannikov/Afifi teach all the limitations of claim 1 and further teach:
“further comprising:  displaying a white-balanced version of the mage to a user based on the color correction”
Krestyannikov teaches automatic which balance (AWB correction 710 in Figure 7.
In regards to claim 6, Krestyannikov/Afifi teach all the limitations of claim 1 and further teach:
“determining a target sensor-independent representation for each of a plurality of calibration configurations by optimizing in the chromaticity space” 
The Examiner interprets that different cameras represent different configurations.  Afifi Figure 4 teaches using sensor mapping network for multiple cameras.  Afifi teaches in paragraph [0054] the sensor mapping module 154 passes the one or more input histograms as input into a first machine learning model to generate a learned space represented by a learned mapping matrix.  This learned mapping matrix is an optimized sensor independent representation for different configurations (cameras).  It is necessarily in a chromaticity space because it maps colors of the images.  It would have been obvious for a person with ordinary skill before the invention was effectively filed to have modified Krestyannikov in view of Afifi to have included the feature of “determining a target sensor-independent representation for each of a plurality of calibration configurations by optimizing in the chromaticity space” because human vision has the illumination adaption ability to recognize the same object colors under different scene lighting. Camera sensors, however, do not have this ability and as a result, computational color constancy is required to be applied (Afifi [0002]).
Krestyannikov/Afifi further teach:
“and determines the sensor-specific color conversion function for the sensor type based on the target sensor-independent representation for each of the plurality of calibration configurations”
Afifi Figure 5 uses the inverse of the learned matrix to generate the final image in the sensor-specific space regardless of camera type.  It would have been obvious for a person with ordinary skill before the invention was effectively filed to have modified Krestyannikov in view of Afifi to have included the feature of “and determines the sensor-specific color conversion function for the sensor type based on the target sensor-independent representation for each of the plurality of calibration configurations” because human vision has the illumination adaption ability to recognize the same object colors under different scene lighting. Camera sensors, however, do not have this ability and as a result, computational color constancy is required to be applied (Afifi [0002]).
In regards to claim 7, Krestyannikov/Afifi teach all the limitations of claim 1 and further teach:
“further comprising: identifying image data for an image, wherein the image data comprises a 3-channel image vector, and the sensor-specific color conversion function comprises a 3x3 matrix”
Krestyannikov teaches in paragraph [0054] and Figure 7 camera module 702 including image sensor 716 which provides RAW data to image signal processors (ISP) 704. In regards to “identifying” the Examiner interprets that the data must have been identified at some point if it is being processed. Krestyannikov paragraph [0050] teaches conversion from sensor RGB color space to target sRGB space may be performed by using a 3×3 color conversion matrix (CCM) to get a consistent and sensor independent output.
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. Applicant asserts that the cited references do not teach selecting a sensor-specific conversion function corresponding to a sensor-type.  Applicant’ reasons that Krestyannikov instead teaches the function is for different light sources.
The Examiner is not persuaded, Krestyannikov explicitly teaches in [0050] As to the color conversion, camera output after white balancing correction is usually specific to a given sensor.  The Examiner asserts that factoring in light sources does not mean that the CCM’s are not also specific to the sensor as indicated by Krestyannikov explicitly.  Therefore, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422